                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

MATTHEW SOLON,                          )
                                        )
             Plaintiff,                 )
                                        )
v.                                      )        CIVIL ACTION FILE
                                        )        NO. 1:19-cv-02467-WMR
JOSHUA A. HALE, MICHAEL                 )
O’BRIEN & MICHAEL HORTON,               )
individually,                           )
                                        )
             Defendants.                )

               NOTICE OF APPEARANCE OF DIANNA J. LEE

      COMES NOW Dianna J. Lee of the law firm of Gray, Rust, St. Amand,

Moffett & Brieske, L.L.P. and, pursuant to L.R. 83.1D(1), hereby makes an entry of

appearance as additional counsel for defendants Joshua A. Hale, Michael O’Brien

and Michael Horton in the above-styled case.

      The undersigned, in accordance with L.R. 7.1 and 5.1 hereby certifies that

the typefont used herein is 13-Point Book Antiqua.

      This 13th day of June, 2019.


                                            /s/ Dianna J. Lee
                                            Harvey S. Gray
                                            Georgia Bar No. 305838
                                            Dianna J. Lee
                                         Georgia Bar No. 163391
                                         Attorneys for Defendants

GRAY, RUST, ST. AMAND, MOFFETT & BRIESKE, LLP
950 East Paces Ferry Road, N.E.
Suite 1700 – Salesforce Tower
Atlanta, Georgia 30326
(404) 870-7376 (Gray)
(404) 870-5955 (Lee)
(404) 870-7374 (Fax)
hgray@grsmb.com
dlee@grsmb.com




                                   -2-
                            CERTIFICATE OF SERVICE

      I hereby certify that I have this date electronically filed the foregoing

NOTICE OF APPEARANCE OF DIANNA J. LEE with the Clerk of the Court

using the CM/ECF system which will automatically send email notification of

such filing to all attorneys of record in this action.

      This 14th day of June, 2019.


                                                /s/ Dianna J. Lee
                                                Harvey S. Gray
                                                Georgia Bar No. 305838
                                                Dianna J. Lee
                                                Georgia Bar No. 163391
                                                Attorneys Defendants

GRAY, RUST, ST. AMAND, MOFFETT & BRIESKE, LLP
950 East Paces Ferry Road, N.E.
Suite 1700 – Salesforce Tower
Atlanta, Georgia 30326
(404) 870-7376 (Gray)
(404) 870-5955 (Lee)
(404) 870-7374 (Fax)
hgray@grsmb.com
dlee@grsmb.com




                                          -3-
